FILED
                                NOT FOR PUBLICATION                            JUN 22 2010

                                                                         MOLLY C. DWYER, CLERK
                         UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                           No. 09-10280

                  Plaintiff - Appellee,             D.C. No. 1:08-cr-00020-FMTG-1

  v.
                                                    MEMORANDUM *
RICHARD JOHN ICHIHARA,

                  Defendant - Appellant.



                        Appeal from the United States District Court
                                  for the District of Guam
               Frances M. Tydingco-Gatewood, Chief District Judge, Presiding

                                  Submitted May 25, 2010 **

Before:          CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Richard John Ichihara appeals from the 30-year sentence imposed following

his guilty-plea conviction for continuing criminal enterprise, in violation of 21

U.S.C. § 848 (a),(b) &(s), conspiracy to distribute more than 50 grams net weight

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of methamphetamine hydrochloride, in violation of 21 U.S.C. §§ 841(a)(1) and

846, and money laundering, in violation of 21 U.S.C. § 956(a)(1)(B)(I). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ichihara contends that the district court erred when it imposed a two-level

enhancement for importation of methamphetamine pursuant to U.S.S.G.

§ 2D1.1(b)(4). The record reflects that Ichihara admitted to knowingly importing

methamphetamine, and we therefore conclude that the district court did not err.

See U.S.S.G. § 2D1.1(b)(4).

      AFFIRMED.




                                         2                                    09-10280